17 N.Y.3d 852 (2011)
2011 NY Slip Op 84088
954 N.E.2d 1172
930 N.Y.S.2d 546
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
TOBIAS BOYLAND, Appellant.
Motion No: 2011-764.
Court of Appeals of New York.
Submitted July 11, 2011.
Decided September 20, 2011.
Motion for reargument granted and, upon reargument, this Court's June 23, 2011 order vacated and the following substituted in its place: Motion for an extension of the time within which to apply for permission to appeal pursuant to CPL 460.20 granted [see 17 NY3d 775 (2011)].